Citation Nr: 1602253	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  15-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected disabilities.

2. Entitlement to an initial compensable evaluation for residual scarring of bilateral foot surgery.

3. Entitlement to an evaluation in excess of 10 percent for arthritis of the left knee.

4. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from July 1973 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

There is some evidence on file that the appellant continues to work, at least part time.  Nevertheless, she has contended that her disabilities should be rated 100 percent disabling.  As the Court of Veterans Claims has held that entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of the Court's holding in Rice, as well as the appellant's assertions, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.  However, that derivative TDIU claim, as well as the service connection claim for a bilateral shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Residual scarring of the bilateral feet does not result in deep, nonlinear, unstable, or painful scars and does not affect the motion of any related joints.

2. Left knee arthritis is not manifest flexion limited to 45 degrees or less, extension limited to 10 degrees or more, ankylosis of the knee joint or other impairment of the tibia or fibula.  There is noncompensable limitation of left knee motion

3. As of August 10, 2012, the Veteran's left knee disability is manifest by no more than slight lateral instability.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for residual scarring of the bilateral feet have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.118, Diagnostic Code 7805 (2015).

2. The criteria for an evaluation in excess of 10 percent for arthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5260 and 5261 (2015).

3. With resolution of reasonable doubt in the Veteran's favor, the criteria for an evaluation of 10 percent, but not greater, for instability of the left knee have been met as of August 10, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2015).
  
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  The concept of "staged ratings" also applies in those cases in which entitlement to compensation has already been established and increase in disability rating is at issue, wherein the present level of disability is of primary concern.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residual Scarring of the Bilateral Feet

Service connection for scarring of the bilateral feet as residuals of surgeries performed for service-connected bilateral plantar fasciitis by the February 2013 rating decision on appeal, and an initial noncompensable evaluation was assigned.  The Veteran asserts a compensable evaluation is warranted throughout the appeal period. 

Disabilities of the skin, including scars, are evaluated pursuant to 38 C.F.R. § 4.118.  Under Diagnostic Code 7804, evaluations of 10 percent, 20 percent, or 30 percent are warranted with one or two, three or four, or five or more unstable or painful scars respectively.  Other evaluations are warranted with scars that are deep and nonlinear or superficial and nonlinear.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802.  Finally, disabling effects of scars, including linear scars, may also be evaluated under any other appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  For example, should a scar result in limitation of motion of the affected part, an evaluation may be warranted under 38 C.F.R. § 4.71a.

Turning to the record, a March 2011 VA examination report notes there to be four surgical scars on the bilateral feet: one on the dorsum of the great toe, two inches long; one on the second toe, also two inches long; one between the third and fourth toes, about one inch long, and one on the bilateral border of the foot, also two inches long.  All scars are linear and well-healed and erythematous in appearance.  There was no evidence of inflammation or infection.  An August 2012 VA examination notes the surgical scars are neither painful nor unstable and do not measure a total area of 39 square centimeters (6 square inches).

Based on the evidence discussed above, as well as a review of all other medical evidence of record, the Board finds a preponderance of the evidence is against the assignment of an initial compensable evaluation for residual scarring of the bilateral feet at any point during the appeal period.  There is no competent evidence of nonlinear, unstable or painful scars, nor is there evidence that the scars result in any other disabling effects.  While there is evidence of painful limitation of motion of the bilateral feet, such symptomatology is contemplated by the service-connected bilateral plantar fasciitis with degenerative changes and, thus, the assignment of a separate evaluation for limitation of motion, even if it were to be found related to the residual scarring, would constitute pyramiding and is precluded by regulation.  See 38 C.F.R. § 4.14 (2015).  Accordingly, the Board concludes that an initial compensable evaluation is not warranted for residual scarring of the bilateral feet, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

Left Knee Arthritis

The February 2013 rating decision on appeal awarded a 10 percent evaluation based on x-ray evidence of arthritis of the left knee joint with objective evidence of noncompensable painful motion.  See 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5003.  She asserts her left knee disability warrants an increased evaluation throughout the appeal period.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Finally, the normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71 , Plate II (2015).

As noted above, the Veteran's left knee disability has been evaluated as 10 percent disabling throughout the appeal period.  Having reviewed the evidence of record, the Board finds that an increased evaluation is not warranted at any stage during the appeal based on limitation of motion or impairment of the tibia or fibula.  See Hart, supra.  However, a separate evaluation of 10 percent is warranted for slight instability of the left knee joint as of August 10, 2012.

At a May 2010 VA examination, the Veteran reported intermittent pain and stiffness of the left knee with occasional swelling.  Examination of the left knee revealed diffuse tenderness from slight effusion in the left knee.  Range of motion testing revealed flexion to 115 degrees and full extension to zero degrees with slight end range pain on flexion.  There was no objective evidence of instability of the left knee joint, and both the Lachman and McMurray tests were negative.

At an August 2012 VA examination, the Veteran reported pain in the left knee, which swells and gets warm at times.  Range of motion testing revealed flexion limited by pain to 100 degrees, with full extension to zero degrees.  Medial-lateral instability testing revealed varus/valgus instability of 1+ (0-5 millimeters).  There was no other impairment of the knee, tibia or fibula found.

Absent evidence of compensable limitation of motion either on flexion or extension, or evidence of ankylosis, or impairment of the tibia, fibula, or meniscus, an evaluation in excess of 10 percent is not warranted based on limitation of motion or impairment of the knee joint, tibia, or fibula, at any point during the appeal period. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-5263.  The Board acknowledges the Veteran's complaints of pain through her ranges of motion.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the left knee to a compensable level and, as such, does not serve as a basis for an evaluation in excess of 10 percent at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for her service-connected left knee disability based on limitation of motion at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to this portion of the appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As a preponderance of the evidence is against an increased evaluation at any point during the appeal period this rule does not apply and the claim must be denied.  However, based on joint stability tests showing slight medial-lateral instability at the August 2012 VA examination, the Board finds that a separate evaluation of 10 percent is warranted as of August 10, 2012, the earliest date at which the objective medical evidence establishes instability of the left knee joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disabilities (e.g., scars which are linear and neither unstable nor painful, as well as pain and stiffness of the knee that does not result in compensable loss of functional motion) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected residuals scars of the bilateral feet or arthritis of the left knee, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial compensable evaluation for residual scars of the bilateral feet is denied.

An evaluation in excess of 10 percent for arthritis, based on limitation of motion of the left knee is denied.

A separate evaluation of 10 percent, but not greater, for instability of the left knee joint is granted as of August 10, 2012.


REMAND

The claims of service connection for a bilateral shoulder disability and TDIU must be remanded for additional development prior to a decision on the merits of the appeal.  

With respect to service connection for a bilateral shoulder disability, the Veteran was provided two VA examinations during the course of the appeal.  At an August 2012 examination, the VA examiner, relying on prior treatment records, rendered a diagnosis of degenerative joint disease of the right shoulder, but did not offer a diagnosis of any left shoulder disability.  In offering a negative etiological opinion, the VA examiner noted there was no objective evidence of arthritis of the left shoulder, though it is worth nothing that no radiological testing was performed.  With regards to the right shoulder, no rationale was provided.  The VA examiner noted the Veteran had been diagnosed with rheumatoid arthritis is 2010, but did not indicate whether her right shoulder arthritis is related to her rheumatoid arthritis or, if so, whether it is due to active service.

A second VA examination was performed in March 2015.  At this examination, the Veteran was diagnosed with degenerative arthritis of the bilateral shoulders, to which the Veteran attributed carrying heavy bags during her military service.  The VA examiner again offered a negative etiological opinion, noting that while a 1982 bone scan indicated arthritic changes in both shoulders, a subsequent 1988 bone scan did not.  The examiner further found that the shoulder strain described by the Veteran would not cause degenerative joint disease of the shoulders.  Finally, the examiner opined that the degenerative joint disease of other joints, including the cervical spine, lumbar spine, hips and knees, would not cause the arthritis of the shoulders, but provided no rationale for this opinion nor offered an opinion regarding aggravation.

Both the August 2012 and March 2015 VA examinations are inadequate with respect to the issue of service connection.  Initially, the examiners limited their consideration solely to the diagnosis of arthritis, and did not consider alternate diagnoses.  In this regard, the Board notes the Veteran was diagnosed with bursitis of the left shoulder at least as early as 1999, and even then had complained of chronic pain.  As such evidence was not considered by the VA examiners, an addendum opinion is required.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, the earliest VA treatment of record dates to April 1999.  However, it appears that she may have received VA treatment prior to this date.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  On remand, any outstanding VA treatment records must be obtained and associated with the claims file.

Finally, as noted above, entitlement to TDIU is a potential element of all increased rating claims.  Rice, 22 Vet. App. at 453.  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The appellant has repeatedly asserted that her service-connected disabilities render her unable to obtain or maintain gainful employment.  See, e.g., July 2013 notice of disagreement.  Although she apparently had some employment, at least part time, during the appeal period.  However, the Board observes that the Veteran's TDIU claim has not been developed or adjudicated in the first instance by the AOJ.  On remand, such development must be undertaken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding her education and employment history.  All development, including a history of employment, including any recent employment should be developed.

2. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, a request should be made for any records generated by VA facilities prior to April 1999, to include recalling any archived records as necessary.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Following the completion of the above development, return the claims file to the VA examiner that conducted the March 2015 VA examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines and additional physical examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and physical examination of the Veteran if performed, the examiner is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent), that any left and/or right shoulder disability, to include but not limited to degenerative joint disease, had its onset or is otherwise etiologically related to the Veteran's period of active service?  In offering this opinion, the examiner is instructed that the Veteran is competent to report symptoms observable to a layperson, e.g., pain, and should specifically comment on continuity of symptomatology as appropriate.

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's left and/or right shoulder disability, to include but not limited to degenerative joint disease, is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by her service-connected arthritis of the cervical and lumbar spines, right hip and bilateral knees?

A detailed rationale must be provided for any opinion provided, including a discussion of the evidence of record and medical principles which led to the conclusions reached.

4. After completing the above, and ensuring that all development is complete, and undertaking any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


